Rose, J.
Appeal from a judgment of the County Court of Saratoga County (Scarano Jr., J.), rendered June 20, 2005, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with sodomy in the first degree. Under the terms of a plea agreement, defendant pleaded guilty to this crime, waived his right to appeal and was sentenced to 10 years in prison, with the sentence to run concurrent to a sentence imposed upon another conviction in Washington County. Defendant now appeals, arguing only that, to the extent his conviction in Washington County is reversed on appeal, he is entitled to withdraw his guilty plea to the Saratoga County crime (see People v Pichardo, 1 NY3d 126, 129 [2003]). However, since we affirmed defendant’s Washington County conviction (People v Ogburn, 46 AD3d 1018 [2007] [decided herewith]), his conviction in Saratoga County is also affirmed.
Mercure, J.P., Mugglin, Lahtinen and Kane, JJ., concur. Ordered that judgment is affirmed.